Exhibit 10.1
 
 


The Interpublic Group of Companies, Inc.
1114 Avenue of the Americas
New York, NY 10036


February 4, 2015
Elliott Associates, L.P.
Elliott International, L.P.
40 West 57th Street
New York, NY 10019


Gentlemen:
This letter (this “Agreement”) constitutes the agreement between The Interpublic
Group of Companies, Inc., a Delaware corporation (the “Company”), Elliott
Associates, L.P., a Delaware limited partnership (“Elliott Associates”), and
Elliott International, L.P., a Cayman Islands limited partnership (together with
Elliott Associates, the “Investors”), with respect to the matters set forth
below.
1.
No later than March 1, 2015, (x) the Board of Directors of the Company (the
“Board”) shall increase the size of the Board to ten (10) members, (y) two (2)
current directors shall resign from the Board and (z) the Board shall appoint
each of Henry S. Miller, Jonathan F. Miller and Deborah G. Ellinger (each, a
“New Nominee”) to fill the vacancies so created.

2.
The Company shall include the New Nominees on its slate for election as
directors of the Company at the 2015 Annual Meeting of Company stockholders (the
“2015 Annual Meeting”).  In addition to the New Nominees, the Board shall also
nominate not more than seven (7) other individuals for election at the 2015
Annual Meeting (such other nominees, together with the New Nominees, the
“Company Nominees”). The size of the Board shall not exceed ten (10) directors
prior to the Expiration Date.  If a New Nominee resigns, refuses, or is unable
to serve as a director at any time prior to the Expiration Date, the other New
Nominees (or, if there are no remaining New Nominees, the Investors) shall
select a replacement New Nominee, which replacement New Nominee shall be subject
to approval of the Board (such approval not to be unreasonably refused or
delayed).  Such replacement New Nominee shall be appointed to the Board to serve
the unexpired term, if any, of the departed New Nominee, shall be considered a
New Nominee for all purposes of this Agreement and shall be included in any
subsequent slates for election prior to the Expiration Date.  Any replacement
New Nominee (x) (i) shall not be an employee, director, general partner, manager
or other agent of an Investor or of any Affiliate or Associate of an Investor,
(ii) shall not be an investor in any Investor or any Affiliate or Associate of
an Investor, (iii) shall not serve, and shall not have served, on the board of
directors of any company at the designation or direction of any Investor or of
any Affiliate or Associate of an Investor and (iv) shall not have, and shall not
have had, any agreement, arrangement or understanding, written or oral, with any
Investor or any Affiliate or Associate of an Investor regarding such replacement
New Nominee’s service on the Board (other than an engagement agreement and/or
confidentiality agreement, in each case entered into prior to the date hereof in
substantially the same form as the engagement agreement and/or confidentiality
agreement entered into between the Investor and an original New Nominee,
complete and correct copies of which forms have been made available to the
Company on or prior to the date hereof), and (y) shall be an independent
director of the Company under the Company’s independence guidelines, applicable
law and the rules and regulations of the New York Stock Exchange.

 
 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
3.
In connection with the 2015 Annual Meeting, (i) the Company will recommend that
the Company’s stockholders vote in favor of the election of each of the Company
Nominees, solicit proxies for each of the Company Nominees, and cause all
Company common stock represented by proxies granted to it (or any of its
officers, directors or representatives) to be voted in favor of each of the
Company Nominees and (ii) the Investors will vote or cause to be voted all
Company common stock beneficially owned by them or their controlling or
controlled Affiliates and which they or such controlling or controlled
Affiliates are entitled to vote on the record date for the 2015 Annual Meeting
in favor of each of the Company Nominees.

4.
The parties hereto acknowledge that each of the New Nominees, upon election to
the Board, will serve as a member of the Board and will be governed by the same
protections and obligations regarding confidentiality, conflicts of interests,
fiduciary duties, trading and disclosure policies and other governance
guidelines, including, but not limited to, the policies with respect to
management being responsible for managing communications with external
constituencies (it being understood that such policies shall not restrict the
activities of the Investors except pursuant to paragraph 9), and shall be
required to preserve the confidentiality of Company business and information,
including discussions or matters considered in meetings of the Board or Board
committees, and shall have the same rights and benefits, including with respect
to insurance, indemnification, compensation and fees, as are applicable to all
independent directors of the Company.

5.
The Company agrees that the Board will take all action necessary to form a
committee of the Board (the “Finance Committee”), concurrent with the
appointment of the New Nominees, pursuant to a charter in the form attached as
Exhibit B.  The Finance Committee shall have the duties and authority set forth
in Exhibit B. The Board shall consider the recommendations of the Finance
Committee in good faith and shall not disband the Finance Committee prior to the
Expiration Date. The Finance Committee shall be comprised of five (5) members,
consisting of the three (3) New Nominees and two (2) existing members of the
Board, all of whom must be independent from the Company under the Company's
independence guidelines and the rules and regulations of the New York Stock
Exchange.  The chairperson of the Finance Committee shall be chosen from
existing members of the Board.  Vacancies on the Finance Committee shall be
filled by the Board, except that prior to the Expiration Date, any vacancy on
the Finance Committee created by the resignation, refusal or inability of a New
Nominee to serve on the Board shall be filled by another New Nominee (which may
be a replacement New Nominee appointed in accordance with paragraph 2).

 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
6.
Concurrent with the appointment of the New Nominees to the Board, the Board will
appoint: (i) the Chair of the Finance Committee to the Executive Committee of
the Board, (ii) Henry S. Miller and Jonathan F. Miller to the Corporate
Governance Committee of the Board and (iii) Deborah G. Ellinger to the
Compensation and Leadership Talent Committee.   Prior to the first meeting of
the Executive Committee of the Board following the appointment of the New
Nominees to the Board during which the Executive Committee of the Board (x) will
address or addresses any matter over which the Finance Committee has authority
pursuant to its charter or (y) will consider or considers any amendment to the
Finance Committee charter, the Board will appoint Henry S. Miller to the
Executive Committee of the Board.

7.
Promptly following the execution and delivery of this Agreement, the Company
shall issue a press release in the form attached as Exhibit A (the “Company
Press Release”).

8.
From the date hereof until the Expiration Date or until such earlier time as the
restrictions in this paragraph 8 terminate as provided herein (such period, the
“Restricted Period”), the Investors will not, and will cause their respective
Affiliates and their respective principals, general partners, officers or
employees (collectively, the “Restricted Persons”) not to, directly or
indirectly, absent prior express written invitation or authorization by the
Board:

(a)
engage in any “solicitation” (as such term is used in the proxy rules of the
Securities and Exchange Commission (the “SEC”) but without regard to the
exclusion set forth in Rule 14a-1(l)(2)(iv)) of proxies or consents with respect
to the election or removal of directors or any other matter or proposal or
become a “participant” (as such term is used in the proxy rules of the SEC) in
any such solicitation of proxies or consents;

(b)
knowingly encourage, advise or influence any other Person or knowingly assist
any Person in so encouraging, assisting or influencing any Person with respect
to the giving or withholding of any proxy, consent or other authority to vote or
in conducting any type of referendum (other than such encouragement, advice or
influence that is consistent with Company management’s recommendation in
connection with such matter);

(c)
form or join or in any way participate in any “group” as defined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), with respect to any Company common stock, other than solely with other
Affiliates of the Investors with respect to Company common stock now or
hereafter owned by them;

(d)
acquire, or offer, seek or agree to acquire, by purchase or otherwise, or direct
any third party in the acquisition of, any Company common stock or assets of the
Company, or rights or options to acquire any Company common stock or assets of
the Company, or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to Company common stock, if such
acquisition or transaction would result in the Investors having beneficial
ownership of more than nine and nine tenths percent (9.9%) of Company common
stock;

 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(e)
make or in any way participate, directly or indirectly, in any tender offer,
exchange offer, merger, business combination, recapitalization, restructuring,
liquidation, dissolution or extraordinary transaction involving the Company or
its securities or assets (each, an “Extraordinary Transaction”) (it being
understood that the foregoing shall not restrict the Investors from tendering
shares, receiving payment for shares or otherwise participating in any such
transaction on the same basis as other stockholders of the Company, or from
participating in any such transaction that has been approved by the Board); or
make, directly or indirectly, any public proposal, either alone or in concert
with others, to the Company or the Board that would reasonably be expected to
require the Company to make a public announcement regarding any of the types of
matters set forth above in this paragraph;

(f)
enter into a voting trust, arrangement or agreement or subject any Company
common stock to any voting trust, arrangement or agreement, in each case other
than solely with other Affiliates of the Investors, with respect to Company
common stock now or hereafter owned by them;

(g)
(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board or (ii) seek, alone or
in concert with others, the removal of any member of the Board;

(h)
make any proposal for consideration by the Company’s stockholders at any annual
or special meeting of stockholders of the Company;

(i)
make any request for stock list materials or other books and records of the
Company under Section 220 of the Delaware General Corporation Law or other
statutory or regulatory provisions providing for shareholder access to books and
records;

(j)
institute any litigation, arbitration or other proceeding against the Company or
any of its current or former directors or officers in order to effect or take
any of the actions expressly prohibited by this paragraph 8; provided, however,
that for the avoidance of doubt the foregoing shall not prevent any Restricted
Person from (A) bringing litigation to enforce the provisions of this
Agreement,(B) making counterclaims with respect to any proceeding initiated by,
or on behalf of, the Company against a Restricted Person, (C) bringing bona fide
commercial disputes that do not relate to the subject matter of this agreement
or the topics covered in the correspondence between the Company and the
Restricted Persons prior to the date hereof, or (D) exercising statutory
appraisal rights; provided, further, that the foregoing shall also not prevent
the Restricted Persons from responding to or complying with a validly issued
legal process; or

(k)
make any request or submit any proposal to amend the terms of this Agreement, in
each case which would reasonably be expected to result in a public announcement
of such request or proposal;

 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

provided, that the restrictions in this paragraph 8 shall terminate
automatically upon the earliest of (i) upon five (5) business days’ prior notice
by the Investors following a material breach of this Agreement by the Company
(including, without limitation, a failure to appoint the New Nominees and
otherwise constitute the Board in accordance with paragraph 1, a failure to
establish the Finance Committee in accordance with paragraph 5, a failure to
appoint the New Nominees to the applicable committees of the Board in accordance
with paragraph 6, or a failure to issue the Company Press Release in accordance
with paragraph 7) if such breach has not been cured within such notice period,
(ii) the announcement by the Company of a definitive agreement with respect to
any Extraordinary Transaction that would result in the acquisition by any person
or group of more than 50% of the Company common stock, (iii) the commencement of
any tender or exchange offer (by a person other than the Investors or their
Affiliates) which, if consummated, would constitute an Extraordinary Transaction
that would result in the acquisition by any person or group of more than 50% of
the Company common stock, where the Company files a Schedule 14D-9 (or any
amendment thereto), other than a “stop, look and listen” communication by the
Company pursuant to Rule 14d-9(f) promulgated under the Exchange Act, that does
not recommend that the Company’s stockholders reject such tender or exchange
offer, (iv) the adoption by the Board of any amendment to the certificate of
incorporation or bylaws of the Company that would reasonably be expected to
substantially impair the ability of a stockholder to submit nominations for
election to the Board or stockholder proposals in connection with any future
Company annual meeting, (v) such time as any two (2) New Nominees have been
removed from the Board or (vi) such time as the Company issues a preliminary
proxy statement, definitive proxy statement or other proxy materials in
connection with the 2015 Annual Meeting that are inconsistent with the terms of
this Agreement.
9.
Notwithstanding paragraph 8, during the Restricted Period, the Investors and
their respective Affiliates (A) may communicate privately with the Company’s (i)
directors, (ii) Chief Executive Officer, Chief Financial Officer, General
Counsel or Investor Relations personnel or (iii) advisors at Morgan Stanley,
Citigroup, Willkie Farr & Gallagher LLP, or other advisors retained by the
Company, but only so long as such private communications do not require any
public disclosure thereof and (B) agree that they shall not, and shall cause
their respective principals, general partners, officers and employees not to
make any request of any director to engage in conduct that is inconsistent with
the policies and duties contemplated by paragraph 4.

10.
During the Restricted Period, the Company and the Investors shall each refrain
from making, and shall cause their respective Affiliates not to make, any
statement or announcement that both relates to and constitutes an ad hominem
attack on, or that both relates to and otherwise disparages, impugns or is
reasonably likely to damage the reputation of, the other party. The foregoing
shall not restrict the ability of any person to comply with any subpoena or
other legal process or respond to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.  Notwithstanding the foregoing, nothing herein shall prevent the
Investors from making any public or private statements regarding the Company’s
operations, performance or compliance with the plans announced by the Company in
the Company Press Release, or regarding any Extraordinary Transaction announced
by or in respect of the Company, in each case so long as such statements do not
expressly target any individual.

 
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
11.
Notwithstanding anything to the contrary herein, and without limiting any other
right or recourse of the Investors hereunder, in the event that the Company has
not appointed the New Nominees and otherwise constituted the Board in accordance
with paragraph 1, established the Finance Committee in accordance with paragraph
5 and appointed the New Nominees to the applicable committees of the Board in
accordance with paragraph 6, in each case by 11:59 p.m., Eastern time, on March
1, 2015, then (i) the Investors and their Affiliates shall be permitted to
submit a notice of nomination and stockholder proposals to the Company in
connection with the 2015 Annual Meeting and (ii) the Company will accept such
submission by email at any time prior to 5:00 p.m., Eastern time, on March 15,
2015. If the Investors or their Affiliates deliver a notice of nomination and
stockholder proposals as contemplated by this paragraph 11, and such notice
otherwise complies with the requirements of the Company’s bylaws, if requested
in writing by the Investors, the Company will take such actions as are necessary
for such notification of nomination and stockholder proposals to be effective
(i.e., to permit the nominations and proposals set forth therein to be made at
the 2015 Annual Meeting) notwithstanding any timing or form of submission
requirements set forth in the Company’s bylaws.

12.
As used in this Agreement, the term (a) “Person” shall be interpreted broadly to
include, among others, any individual, general or limited partnership,
corporation, limited liability or unlimited liability company, joint venture,
estate, trust, group, association or other entity of any kind or structure;
(b) “Affiliate”  and “Associate” shall have the meanings set forth in Rule 12b-2
promulgated under the Exchange Act and shall include Persons who become
Affiliates or Associates of any Person subsequent to the date of this Agreement;
(c) “business day” shall mean any day other than a Saturday, Sunday or a day on
which the Federal Reserve Bank of New York is closed; (d) “beneficially own”,
“beneficially owned” and “beneficial ownership” shall have the meaning set forth
in Rules 13d-3 and 13d-5(b)(1) promulgated under the Exchange Act and shall
include any other economic exposure to Company common stock, including through
any swap or other derivative transaction that gives a Person the economic
equivalent of ownership of Company common stock, including, without limitation,
notional number of shares subject to derivative agreements in the form of
cash-settled swaps; and (e) “Expiration Date” means the date that is the earlier
of (i) the date that is 35 days prior to the last day of the time period,
established pursuant to the Company’s bylaws, to deliver notice to the Company
of business to be brought before the 2016 Annual Meeting of Company stockholders
and (ii) January 21, 2016.

13.
Each of the Investors, severally and not jointly, represents and warrants that
(a) this Agreement has been duly authorized, executed and delivered by it and is
a valid and binding obligation of such Investor, enforceable against it in
accordance with its terms; (b) neither it nor any of its Affiliates (i) other
than compensation paid prior to the date hereof and expressly set forth in
engagement agreements in the same form as the engagement agreements between the
Investors and New Nominees entered into prior to the date hereof, a correct and
complete copy of which form has been made available to the Company on or prior
to the date hereof, has paid or will pay any compensation to any New Nominee or
other member of the Board in connection with such Person’s service on the Board
and (ii) other than compensation paid prior to the date hereof and expressly set
forth in engagement agreements in the same form as the engagement agreements
between the Investors and New Nominees entered into prior to the date hereof, a
correct and complete copy of which form has been made available to the Company
on or prior to the date hereof, has or will during the Restricted Period have,
any agreement, arrangement or understanding, written or oral, with any New
Nominee or other member of the Board pursuant to which such individual has been
or will be compensated for his or her service as a director on, or nominee for
election to, the Board; and (c) as of the date of this Agreement, (i) the
Investors, together with all of their respective Affiliates, collectively
beneficially own, an aggregate of 28,932,326 shares of Company common Stock and
(ii) except for such ownership, no Investor, individually or in the aggregate
with all other Investors and their respective Affiliates, has any other
beneficial ownership of any Company securities.

 
 
 
 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
14.
The Company represents and warrants that (a) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms;
(b) does not require the approval of the stockholders of the Company; and
(c) does not and will not violate any law, any order of any court or other
agency of government, the Company’s Certificate of Incorporation or bylaws, each
as amended from time to time, or any provision of any agreement or other
instrument to which the Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such agreement or other instrument, or result
in the creation or imposition of, or give rise to, any material lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument.

15.
The Company and each of the Investors each acknowledge and agree that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Agreement by it and that, in the event of any breach or threatened
breach hereof, (a) the non-breaching party will be entitled to injunctive and
other equitable relief, without proof of actual damages; (b) the breaching party
will not plead in defense thereto that there would be an adequate remedy at law;
and (c) the breaching party agrees to waive any applicable right or requirement
that a bond be posted by the non-breaching party. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.

16.
This Agreement constitutes the only agreement between the Investors and the
Company with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns. No party may
assign or otherwise transfer either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported transfer requiring consent without such consent shall
be void. No amendment, modification, supplement or waiver of any provision of
this Agreement shall be effective unless it is in writing and signed by the
party affected thereby, and then only in the specific instance and for the
specific purpose stated therein. Any waiver by any party of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party to insist upon strict adherence to any
term of this Agreement on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
17.
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement shall remain
in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable. The parties further agree to
replace such invalid or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

18.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware. Each of the Investors and the Company (a) irrevocably and
unconditionally consents to the personal jurisdiction and venue of the federal
or state courts located in Wilmington, Delaware; (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court; (c) agrees that it shall not bring any action
relating to this Agreement or otherwise in any court other than such courts; and
(d) waives any claim of improper venue or any claim that those courts are an
inconvenient forum. The parties agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
paragraph 20 or in such other manner as may be permitted by applicable law,
shall be valid and sufficient service thereof. Each of the parties, after
consulting or having had the opportunity to consult with counsel, knowingly,
voluntarily and intentionally waives any right that such party may have to a
trial by jury in any litigation based upon or arising out of this Agreement or
any related instrument or agreement, or any of the transactions contemplated
thereby, or any course of conduct, dealing, statements (whether oral or
written), or actions of any of them. No party shall seek to consolidate, by
counterclaim or otherwise, any action in which a jury trial has been waived with
any other action in which a jury trial cannot be or has not been waived.

19.
This Agreement is solely for the benefit of the parties and is not enforceable
by any other Person.

20.
All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when delivered in
person, by electronic mail, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:

 

     
If to the Company to:
     
The Interpublic Group of Companies, Inc.
 
1114 Avenue of the Americas
 
New York, NY 10036
 
Attn:
Andrew Bonzani
 
Email:
andrew.bonzani@interpublic.com

 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 

     
with a copy (which shall not constitute notice) to:
     
Willkie Farr & Gallagher LLP
 
787 Seventh Avenue
 
New York, NY 10019-6099
 
Attn:
Steven J. Gartner
   
Gregory B. Astrachan
   
Michael Schwartz
 
Email:
sgartner@willkie.com
   
gastrachan@willkie.com
   
mschwartz@willkie.com
     
If to the Investors:
     
Elliott Associates, L.P.
 
Elliott International, L.P.
 
40 West 57th Street
 
New York, NY 10019
 
Attn:
Zahir Zaveri
 
Email:
zzaveri@elliottmgmt.com
     
with a copy (which shall not constitute notice) to:
     
Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
1285 Avenue of the Americas
 
New York, NY 10019
 
Attn:
Robert B. Schumer
   
Steven J. Williams
 
Email:
rschumer@paulweiss.com
   
swilliams@paulweiss.com

At any time, any party may, by notice given in accordance with this paragraph to
the other party, provide updated information for notices hereunder.
21.
Each of the parties acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed this Agreement with the advice of such
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.

 
 
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
22.
This Agreement may be executed by the parties in separate counterparts
(including by fax, .jpeg, .gif, .bmp and .pdf), each of which when so executed
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

[Signature page follows.]
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.

 
Very truly yours,
                 
THE INTERPUBLIC GROUP OF
COMPANIES, INC.
                 
By:
/s/ Michael I. Roth                                    
   
Name:
Michael I. Roth
   
Title:
Chairman & Chief Executive
Officer

 
Accepted and agreed to as of the date first written above:
ELLIOTT ASSOCIATES, L.P.
   
By:
Elliott Capital Advisors, L.P.,
 
its General Partner
   
By:
Braxton Associates, Inc.,
 
its General Partner
   
By:
/s/ Elliot Greenberg                                        
 
Name: Elliot Greenberg
 
Title:   Vice President
       
ELLIOTT INTERNATIONAL, L.P.
   
By:
Elliott International Capital Advisors Inc.,
 
as Attorney-in-Fact
   
By:
/s/ Elliot Greenberg                                        
 
Name: Elliot Greenberg
 
Title:   Vice President



 
 
 
 
 


[Signature Page to Letter Agreement]